*911Dissenting Opinion.
Roché, J.
In the case of the Cotton Exchange vs. Board of Assessors, 35 Ann. 1154, we annulled the assessment of shares in the Cotton Exchange, on the distinct ground that there was no law providing for the assessment of that kind of property, or for the collection of taxes levied thereon..
In that proceeding the attempt was made to assess the shares against the corporation, and to collect the tax from that body.
In this case the assessment is made directly against the share-holder, but there is no other difference, and the right to tax the shares at all is yet the vital question at issue.
In the Cotton Exchange case, we said emphatically: “However clear may be the power or even the duty of the legislature to tax any particular species of property, the burden cannot be imposed until that power is exercised.”
The question presented for solution is therefore to ascertain whether since the date of that decision, the legislature has sought to exercise or vivify that dormant power, in order to reach the shares of the Cotton Exchange.
The only legislation on the subject matter is to be found in Act 96 of 1882, and I have sought in vain for any language in that act which can in the least justify the conclusion that the law-maker intended therein or thereby to affect the taxable status of these shares of stock.
Section 28 of 1882 is a mere reproduction of section 48 of 1880, and both manifestly refer exclusively to money-making or dividend-paying corporations, and we have already adjudicated that the Cotton Exchange did not partake of either character.
Any language in section 1 of the act of 1882,. which is general and directory in its character, tending to include this kind of property, must be controlled by and construed with reference’"to section 28, which is special and pointed in its provisions, and is therefore the law of the case. That rule of construction is too well settled by jurisprudence to admit of discussion at this day.
In my opinion, our statutes are to-day as barren of authority to tax these shares of stock as they were at the time that our Cotton Exchange decision was rendered, and I find no reason to justify a different conclusion in the instant case.
I therefore respectfully dissent from the opinion and decree of the • majority in this case.